SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

154
CA 12-00714
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


BERNICE MALCOLM, PLAINTIFF-APPELLANT,

                      V                                             ORDER

HONEOYE FALLS-LIMA CENTRAL SCHOOL DISTRICT,
HONEOYE FALLS-LIMA EDUCATION ASSOCIATION AND
NEW YORK STATE UNITED TEACHERS,
DEFENDANTS-RESPONDENTS.


BERNICE MALCOLM, PLAINTIFF-APPELLANT PRO SE.

RICHARD E. CASAGRANDE, LATHAM (ANTHONY J. BROCK OF COUSNEL), FOR
DEFENDANTS-RESPONDENTS HONEOYE FALLS-LIMA EDUCATION ASSOCIATION AND
NEW YORK STATE UNITED TEACHERS.

WAYNE A. VANDER BYL, WILLIAMSON, FOR DEFENDANT-RESPONDENT HONEOYE
FALLS-LIMA CENTRAL SCHOOL DISTRICT.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered July 22, 2011. The order, among other things,
granted the motions of defendants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court